IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
EL PASO DIVISION

MARIA GUADALUPE
HERNANDEZ,
Fed. Reg. No. 57423-380,
Movant,
EP-18-CV-375-PRM
Vv. EP-15-CR-1334-PRM-1
UNITED STATES OF
AMERICA,
Respondent.

CO? LN CO? La G2 A LO) 2 a So

MEMORANDUM OPINION AND ORDER
DENYING MOVANT’S MOTION TO VACATE

On this day, the Court considered Movant Maria Guadalupe
Hernandez’s [hereinafter “Movant”] pro se “Motion Under 28 U.S.C.
§ 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal
Custody” (ECF No. 246) [hereinafter “Motion’], filed on December 10,
2018; Government’s “Response to Motion Under 28 U.S.C. § 2255 to
Vacate, Set Aside or Correct Sentence by a Person in Federal Custody”
(ECF No. 252) [hereinafter “Response”], filed on March 14, 2019;

“

Movant's “[Subsequent] Motion to Vacate, Set Aside, or Correct
Sentence, Pursuant to 28 U.S.C. 2255” (ECF No. 258) [hereinafter
“Subsequent Motion”], filed on March 18, 2019; and Movant’s “Response

to Government’s Response to Motion Under 28 U.S.C. 2255 to Vacate,
Set Aside, or Correct Sentence by a Person in Federal Custody” (ECF
No. 254) [hereinafter “Reply”], filed on March 25, 2019, in the above-
captioned cause. After due consideration, the Court is of the opinion
that Movant’s Motion should be denied, for the reasons that follow.
Additionally, the Court is of the opinion that Movant should be denied a
certificate of appealability.
I. FACTUAL AND PROCEDURAL BACKGROUND

While Movant worked as a manager at El Paso Federal Credit
Union [hereinafter “EPFCU’], a federal credit union chartered by the
National Credit Union Administration [hereinafter “NCUA”], she and
Codefendant, another EPFCU employee, conducted a bank and wire
fraud scheme. Indictment, Aug. 12, 2015, ECF No.6. As part of the
scheme, Movant and Codefendant “issued ‘unrecorded’ share
certificates! and misappropriated the proceeds.” Judgment 2, Dec. 14,
2017, ECF No. 227.

On August 12, 2015, a grand jury returned an eleven-count

indictment charging Movant with Bank Fraud in violation of 18 U.S.C.

 

1 Credit unions issue share certificates in order to borrow money from
other financial institutions, and use the proceeds of the certificates to
fund their business and operations. Evidentiary Hr’g Tr. 17-19, Dec.
20, 2016, ECF No. 163.

2
§ 1344 (Counts One through Five); Conspiracy to Commit Bank Fraud
in violation of 18 U.S.C. §§ 1344 & 1349 (Count Six); Wire Fraud in
violation of 18 U.S.C. § 1848 (Counts Seven through Ten); and
Conspiracy to Commit Wire Fraud in violation of 18 U.S.C. §§ 1343 &
1349 (Count Eleven). Indictment.

The Court issued a warrant, and on August 21, 2015, Movant was
arrested. Notice of Incarceration of Federal Prisoner, Sept. 15, 2015,
ECF No. 36. On the same day, attorney Mary Stillinger [hereinafter
“counsel”] entered an appearance on behalf of Movant. Appearance of
Counsel, Aug. 21, 2015, ECF No. 14.

A. The Plea Offer and Plea Hearing

The Government drafted a plea offer in the above-captioned cause.
See Subs. Mot. Ex. 2A-2. The plea offer provides that “defendant
agrees to plead guilty to Count Six of the Indictment currently
pending,” and in exchange, the Government would “agree[ ] to dismiss
the remaining counts of the Indictment pending against Defendant.”
Id. at 1. Movant signed the plea offer and made numerous marks on it,
such as “??” and “No.” Jd. at 5, 6, 11.

On May 23, 2016, Movant received an e-mail from counsel to
discuss Movant’s legal defense, and “review what we have talked
about.” Subs. Mot. Ex. 2A-1. In the e-mail, counsel describes options
for Movant’s legal defense, including (1) going to trial, (2) pleading
guilty to all charges in the Indictment, and (8) pleading guilty pursuant
to the Government’s plea offer. Jd. Counsel specifically advises
Movant about the Government’s plea offer, stating that:

We have discussed the fact that your potential sentencing

guideline range is very high (although we did not discuss this last

week, we discussed it previous). Based on the amount of loss the
government suggests in its plea, your guideline range could be as
high as 185-168 months (11-14 years). When you plead guilty,
you receive a three-level reduction for what is called “acceptance
of responsibility.” Those three points would lower the potential
to 97-121 months (8.5—10 years).

Id.

Counsel’s e-mail also discusses evidence relevant to the case such
as documents from the credit union and Movant’s own statements to
law enforcement, as well as the background of Codefendant and her
credibility. Jd. Counsel’s e-mail further advises Movant that, “as you
know” the plea hearing is set for the following day, May 24, 2016. Id.

One day later, on May 24, 2016, Movant appeared at a plea
hearing before the Magistrate Judge. Plea Hr’g. Tr., Sept. 9, 2016,

ECF No. 97. During the proceeding, Movant acknowledged that she
4
was present at the hearing to plead guilty to all eleven counts of the

Indictment:

THE COURT: Okay. Now, you're here—here to plead guilty to

an 11-count indictment charging you with several counts of bank

fraud, conspiracy to commit bank fraud, several counts of wire

fraud, and the charge of conspiracy to commit wire fraud. Do you

understand those charges?

DEFENDANT HERNANDEZ: Yes, sir.
Id. at 5. Movant affirmatively indicated on the record that she was
“able to communicate with [her] attorney about [her] charges,” that she
was “satisfied with the representation and advice given to [her] by [her]
attorney,” and that she had discussed with her attorney “any possible
defenses to the charge against [her].” Jd. at 9,21. The Magistrate
Judge reviewed each of the counts of the Indictment with Movant, and
Movant indicated that she understood the charges against her. Id. at
24-28. Movant then entered a plea of guilty to each of the eleven
counts of the Indictment. Id. at 31-32.

B. The Presentence Investigation Report and
Evidentiary Hearing

After the plea hearing, a probation officer prepared an initial
Presentence Investigation Report [hereinafter “PSR”] for the Movant,

entered on August 12, 2016. PSR, Aug. 12, 2016, ECF No. 78. On
August 30, 2016, counsel contacted the probation officer to make
objections to the PSR on behalf of Movant. Second Addendum to PSR
Attach. 1, Sept. 2, 2016, ECF No. 91. Counsel objected to the amount
of loss attributable to Movant, the number of victims of Movant’s
conduct, and the conclusion that Movant's access to check-making
equipment at EPFCU qualified for an upward adjustment. Id. at 1-2.
Subsequently, on September 7, 2016, the Court held an
evidentiary hearing to determine the amount of monetary loss in the
case. Evidentiary Hr’g Tr. 1, Dec. 20, 2016, ECF No. 163. The
Government called and questioned, and counsel for Movant cross-
examined, Steven Lillie, a certified public accountant. Jd. at 7-61.
My. Lillie conducted a fraud investigation of EPFCU over a limited
period of time, and testified that during this time EPFCU accumulated
a loss of 3.88 million dollars due to fraud. Jd. at 22. The Government
also called and questioned, and counsel for Movant cross-examined,
Jennifer Murphy, a Director at NCUA. Id. at 61-80. Ms. Murphy
testified that NCUA made an insurance payment of 18.38 million
dollars to cover EPFCU’s losses attributable to fraud. Id. at 63.

Prior to sentencing, the probation officer produced two subsequent
addendums to the PSR in response to updates from the Court’s
evidentiary hearing and objections of the parties. Second Addendum
to PSR, Sept. 2, 2016, ECF No. 91; Third Addendum to PSR, Sept. 16,
2016, ECF No. 99. At the time of Movant's sentencing, the PSR
indicated that “[a]s a result of the fraudulent scheme,” NCUA made a
“total payout of $18,325,613.69” as a result of “the unrecorded EPFCU
share certificates which had been issued by Hernandez,” and the
“accumulated interest for these same share certificates.” PSR { 9,
Sept. 16, 2016, ECF No. 100. The probation officer also found that
“Tbjased upon a total offense level of 38 and a criminal history category
of I, the guideline imprisonment range is 235 months to 293 months.”
Id. at { 131.

C. The Sentencing Hearing

On September 21, 2016, the Court held Movant’s sentencing
hearing. Sentencing Hr’g Tr., Nov. 28, 2016, ECF No. 158. During
the proceedings the Court asked Movant, “[h]ave you had enough time
to review the revised report and to discuss it with your lawyer before
today's hearing?” Id. at 3. The Movant replied, “Yes, Your Honor.”

Id. The Court then reviewed Movant's PSR, discussed Movant’s
offense level, and heard counsel’s numerous objections on sentencing
enhancements. Id. at 6-13.

Expanding on previous objections to the PSR, counsel objected to
adding twenty levels to the base offense level and sought to cap the loss
attributable to Movant at roughly three million dollars rather than over
eighteen million dollars. Jd. at6. In making the objection, Counsel
argued that a full forensic audit should have been conducted in the case
to determine the amount of loss attributable to Movant, rather than
relying on the limited audit conducted by Mr. Lillie measuring only
losses of 3.88 million dollars. Jd. at 19. The Court denied the
objection. Jd. at 29-30, Counsel also objected to a two-level
enhancement based on Movant’s use of an authentication feature? to
issue fraudulent bank documents. Id. at 6-7. The Court denied the
objection based on its interpretation of statutory language. Jd. at 11.

Lastly, counsel objected to a two-level enhancement related to the

 

2 An authentication feature is “any hologram, watermark, certification,
symbol, code, image, sequence of numbers or letters, or other feature
that either individually or in combination with another feature is used
by the issuing authority on an identification document, document-
making implement, or means of identification to determine if the
document is counterfeit, altered, or otherwise falsified.” 18 U.S.C.
§ 1028(d)(1).
: 8
number of victims of the crime, which the Court granted. Id. at 7-8.

After granting counsel’s objection to a sentencing enhancement
related to the number of victims of the crime, the Court determined that
Movant’s sentencing range was 188 to 235 months. Jd. at 30. The
Court sentenced Movant to a term of imprisonment of 188 months as to
each of the eleven counts, with the terms of imprisonment to be served
concurrently. J. Crim. Case 2, Sept. 30, 2019, ECF No. 112. The.
Court also sentenced Movant to a term of five years’ supervised release,
and ordered Movant to pay a special assessment fee, a fine, and
restitution. Id. at 3, 7.

C. The Appeal

On October 4, 2016, after sentencing,.counsel filed a “Motion to
Withdraw as Counsel of Record and for the Appointment of Counsel”
(ECF No. 116) [hereinafter “Motion to Withdraw”]. Therein, counsel
indicated that her representation was “only before the District Court
and did not involve any other representation,” and wished to withdraw
as attorney of record. Mot. Withdraw 1. Counsel also incorporated in
the Motion to Withdraw a request that the Court appoint counsel for

the purpose of Movant pursuing an appeal. Id. at 2. The Court
granted in part and denied in part the Motion to Withdraw, granting
counsel’s request to withdraw but denying Movant’s request for court-
appointed counsel on appeal. Order Approving and Adopting R. & R.,
Oct. 28, 2019, ECF No. 131.

Also on October 4, 2016, Movant filed a “Notice of Appeal” (ECF
No. 117), appealing the Court’s final judgment, conviction and sentence
to the United States Court of Appeals for the Fifth Circuit. On
November 14, 2016, attorney Felix Valenzuela [hereinafter “appellate
counsel” filed an “Entry of Appearance of Appellate Counsel” (ECF No.
148), wherein he indicated that he would act as Movant’s counsel for the
appeal.

Movant raised arguments before the Fifth Circuit that (1) the
sentencing enhancement for using an authentication features does not
apply to Movant based on statutory meaning, and (2) the Court erred in
how it calculated the amount of loss in the case. Judgment 4-6. On
November 22, 2017, the Fifth Circuit issued a Judgment. Jd. at 1.
After considering the cause “on the record on appeal and the briefs on
file,” the Fifth Circuit held that “the Judgment of the District Court is

affirmed.” Jd.

10
On November 28, 2017, after the Fifth Circuit issued its judgment,
Movant requested a copy of “the PSI report” from appellate counsel.
Mot. Ex. A-10, at 1. Movant stated that during proceedings before the
Court, “I never was given a P.S.I. report by my probation officer or my
attorney.” Id. On December 4, 2017, Movant then stated in a letter
to appellate counsel that “I understand that my sentence and conviction
has been up[|held by the Fifth Circuit Court, am I correct .. . just want
to verify with you if that is correct since I have not heard from you.”
Mot. Ex. A-11, at 2.

On December 8, 2017, Jeremy Gordon, a legal consultant,
confirmed to Movant in an e-mail that the Fifth Circuit affirmed the
Court’s Final Judgment on November 22, 2017. Mot. Ex A-11, at 1.
The same day, Movant sent an e-mail to appellate counsel and stated
that she wanted to make an objection related to there being “several
incorrect/lies in the PSI,” implying she wished to make an objection to
the PSR through a panel rehearing of the Fifth Circuit's Judgment. Id.
at 3. |

On December 11, 2017, Movant filed a “Pro Se Petition for

Rehearing,” requesting leave to file a petition for panel rehearing.

11
Mot. Ex. A-12. The Fifth Circuit took “no action on [the] motion”
because “the time for filing an extension or the petition for rehearing
under Fed. R. App. P. 40... expired.” BR-9 Letter, United States v.
Maria Hernandez, Case No. 16-51226, Jan. 5, 2018, Doc. No.
514295928. The Court also indicated that Movant could not continue
to represent herself pro se until appellate counsel had withdrawn from
the case. Id.

On December 19, 2017, appellate counsel sent a copy of the Fifth
Circuit’s opinion and judgment to Movant, and stated therein that “you
have 90 days from December 14, 2017 to file a writ of certiorari to the
United States Supreme Court.” Mot. Ex. A-13. Appellate counsel
also indicated that “[a]s we discussed yesterday, you informed me that
you intend to contact another attorney to handle the writ.” Id.

D. | Procedural History

On December 10, 2018, Movant filed her Motion, challenging the
validity of her sentence based on ineffective assistance of counsel and
prosecutorial misconduct. Mot. 13-22. On December 17, 2018,
Movant also submitted “new evidence” which she argues provides

grounds for relief. Mot. Ex. C, at 3, Dec. 17, 2018, ECF No. 247. On

12
March 14, 2019, the Government filed its Response, arguing that
Movant’s Motion should be denied. Resp.1. On March 18, 2019,
Movant filed her Subsequent Motion, again alleging ineffective
assistance of counsel and prosecutorial misconduct. Subs. Mot.1. On
March 25, 2019, Movant filed her Reply to the Government’s Response.
Reply 1.

As to her ineffective assistance of counsel claims, Movant asserts
that counsel provided constitutionally ineffective assistance when she
failed to: (1) investigate Movant’s case and hire an investigator, as
requested; (2) interview additional witnesses; (8) advise Movant on
pleading guilty and review the plea offer with Movant; and (4) properly
review the PSR with Movant, make objections to the PSR, and
introduce additional evidence before sentencing. Order for Resp.
Answer 2, Jan. 16, 2019, ECF No. 248; Mot. 13-17. Movant also
asserts that appellate counsel provided ineffective assistance of counsel
when he failed to (5) timely notify Movant of the filing deadline for a
panel rehearing. Order for Resp. Answer 2; Mot. 16. As to Movant’s
prosecutorial misconduct claims, Movant asserts that the prosecutor

violated her constitutional rights by: (1) failing to disclose favorable

13
evidence; and (2) making false statements. Order for Resp. Answer 2—
3: Mot. 18-22. Movant also argues that her “new evidence”
demonstrates that Codefendant “committed the fraud.” Mot. Ex. C, at
3. For these reasons, Movant asks the Court to “vacate, set aside or
correct” her sentence of 188 months’ imprisonment imposed by the
Court. Mot. 12.
Il. LEGAL STANDARD

A. Section 2255 Motions

The 28 U.S.C. § 2255 motion “provides the primary means of
collateral attack on a federal sentence.” Cox v. Warden, 911 F.2d 1111,
1118 (5th Cir. 1990)). Relief pursuant to § 2255 “is warranted for any
error that occurred at or prior to sentencing.” Jd. (quoting United
States v. Flores, 616 F.2d 840, 842 (5th Cir. 1980)). Before a court will
grant relief pursuant to § 2255, a movant must establish: (1) their
sentence was imposed in violation of the Constitution or laws of the
United States; (2) the sentencing court was without jurisdiction to
impose the sentence; (3) the sentence was in excess of the maximum
authorized by law; or (4) the sentence is otherwise subject to collateral

attack. United States v. Seyfert, 67 F.3d 544, 546 (5th Cir. 1995)

14
(citations omitted).

A § 2255 motion is not a substitute for a direct appeal. United
States v. Frady, 456 U.S. 152, 165 (1982); United States v. Shaid, 937
F.2d 228, 231 (5th Cir. 1991). Courts abide by a “general rule that
claims not raised on direct appeal may not be raised on collateral
review unless the petitioner shows cause and prejudice.” Massaro v.
United States, 538 U.S. 500, 504 (2003). However, the cause and
prejudice rule does not apply to ineffective-assistance of counsel claims,
as “requiring a criminal defendant to bring ineffective-assistance-of-
counsel claims on direct appeal does not promote [judicial] objectives.”
Id.

Furthermore, § 2255 collateral attacks are “reserved for
transgressions of constitutional rights and for that narrow compass of
other injury that... would, if condoned, result in a complete
miscarriage of justice.” United States v. Capua, 656 F.2d 1033, 1037
(5th Cir. 1981). Thus, “[nJonconstitutional claims that could have been
raised on direct appeal, but were not, may not be asserted in a collateral
proceeding.” United States v. Vaughn, 955 F.2d 367, 368 (5th Cir.

1992) (citing Capua, 656 F.2d at 1037). “[NJonconstitutional claims

15
that could not have been asserted on direct appeal can be raised on
collateral review only if the alleged error constituted ‘a fundamental
defect which inherently results in a complete miscarriage of justice.”
Capua, 656 F.2d at 1037.

B. Ineffective Assistance of Counsel

A movant may collaterally attack a sentence by alleging
ineffective assistance of counsel pursuant to the Sixth Amendment.
Lee v. United States, 1387S. Ct. 1958, 1963-64 (2017). A court analyzes _
an ineffective assistance of counsel claim presented in a § 2255 motion
pursuant to the two-pronged test set forth in Strickland v. Washington,
466 U.S. 668 (1984). United States v. Willis, 273 F.3d 592, 598 (5th
Cir. 2001).

To succeed on a claim of ineffective assistance of counsel pursuant
to Strickland, a movant must prove: (1) that their counsel’s
performance was deficient in that it fell below an objective standard of
reasonableness; and (2) that the deficient performance prejudiced the
defense. Strickland, 466 U.S. at 689-94. In order to show prejudice,
“(t]he defendant must show that there is a reasonable probability that,

but for counsel's unprofessional errors, the result of the proceeding

16
would have been different.” Id. at 694.

The burden of proof falls on a movant alleging ineffective
assistance of counsel. United States v. Chavez, 193 F.3d 375, 378 (5th
Cir. 1999). Ifthe movant fails to prove one prong of the Strickland
test, it is not necessary to analyze the other. See Armstead v. Scott, 37
F.3d 202, 210 (5th Cir. 1994) (“A court need not address both
components of the inquiry if the defendant makes an insufficient
showing on one.”). In addition, when assessing an objective
reasonableness the Court “must indulge a strong presumption that
counsel's conduct falls within the wide range of reasonable professional
assistance.” Strickland, 466 U.S. at 689.

III. ANALYSIS

Here, the Court assesses Movant's claims of ineffective assistance
of counsel and prosecutorial misconduct, as well as Movant's claim that
new evidence implicates Codefendant in Movant’s crimes. The Court
evaluates each of Movant’s ineffective assistance of counsel claims in
turn, and determines that Movant’s claims should be denied because
they do not have merit. The Court also denies Movant’s claims of

prosecutorial misconduct and her claims that new evidence implicates

17
Codefendant because Movant fails to meet the procedural requirements
for raising these claims.

A. Ineffective Assistance of Counsel

When assessing claims for ineffective assistance of counsel,
Movant bears the burden of demonstrating that counsel’s
representation “fell below an objective standard of reasonableness” and
“prejudiced the defense.” Strickland, 466 U.S. at 687-88. The Court
concludes that Movant fails to meet her burden for showing ineffective
assistance as a result of counsel’s alleged failure to: (1) investigate
Movant's case and hire an investigator; (2) interview additional
witnesses; (3) advise Movant on pleading guilty and review the plea
offer with Movant; and (4) properly review the PSR with Movant, make
objections to the PSR, and introduce additional evidence before
sentencing. The Court also concludes that Movant fails to meet her
burden for showing ineffective assistance as a result of appellate
counsel’s alleged failure to (5) timely notify Movant of the filing
deadline for a panel rehearing.

1. Failure to Investigate

Movant asserts that counsel provided ineffective assistance when

18
she failed to (1) “thoroughly investigate the case,” and (2) “hire an
investigator as requested.” Mot. 13. Specifically, Movant alleges that
counsel had failed to “check[ ] [Movant’s] personal accounts” related to a
bank transaction, and investigate Codefendant’s certificates of deposit.
Mot. 138, 16.3 However, the Court concludes that counsel provided
objectively reasonable assistance in investigating the case, and Movant
fails to present credible evidence to support her allegations and show
prejudice.

An attorney has an obligation to conduct a reasonable amount of
investigation during the representation of a criminal defendant.
“[I]Jnvestigations into mitigating evidence should comprise efforts to
discover all reasonably available mitigating evidence and evidence to
rebut any aggravating evidence that may be introduced by the

prosecutor.” Wiggins v. Smith, 5389 U.S. 510, 524 (2003) (emphasis in

 

3 Movant further alleges that “Counsel failed to investigate inmate[']s
mental state at the time of trial and plea.” Mot. 15. The Court is of
the opinion that this claim is barred, because Movant makes no
showing that counsel knew mental impairment might be a defense.

See Byrne v. Butler, 845 F.2d 501, 513 (5th Cir. 1988) (“[Movant] must
still demonstrate, however, that his attorneys had some indication that
mental impairment might prove a promising line of defense.”).

19
original). The Fifth Circuit also recognizes that “[w]e must be
particularly wary of argument|[s] [that] essentially come[ ] down to a
matter of degrees. Did counsel investigate enough?” Dowthitt v.
Johnson, 230 F.3d 733, 743 (5th Cir. 2000). When a movant alleges
ineffective assistance of counsel based on a failure to investigate, the
movant must “allege with specificity what the investigation would have
revealed and how it would have benefitted him.” United States v.
Glinsey, 209 F.3d 386, 393 (5th Cir. 2000).

The Court concludes that Movant cannot establish ineffective
assistance for a failure to investigate because counsel performed an
objectively reasonable level of investigation. Evidence submitted by
Movant demonstrates that counsel investigated documents from
EPFCU, the background of Codefendant, and Movant's own statements
to law enforcement, which the Court concludes constitutes objectively
reasonable investigation. See Dowthitt, 230 F.3d at 749 (denying relief
when counsel reviewed evidence and investigated Petitioner's
background). The Court also declines to hold that counsel was
required to investigate all of the materials Movant suggests or hire an

investigator. Such a ruling would make an impermissible judgment on

20
the degree to which counsel investigated, and intrude on counsel's
“virtually unchallengeable” strategic decisions. Bryant v. Scott, 28
F.3d 1411, 1415 (th Cir. 1994).

Furthermore, Movant fails to meet her burden of alleging
prejudice with specificity. She does not allege how an investigation
into her personal bank accounts, Codefendant’s certificates of deposit,
or information obtained by a private investigator would lead to a more
favorable outcome in her case. See United States v. Green, 882 F.2d
999, 1003 (5th Cir. 1989) (concluding that Movant “has been unable to
show what further investigation would have revealed and how it would
have helped him.”).

Similarly, the Court will not entertain Movant's allegations which
are speculative. Movant states that her last day of employment at
EPFCU occurred before the day on which several of the charges against
her ended, and that counsel failed to investigate these facts as a
defense. Mot. Ex. A~7. However, Movant fails to elaborate why these
facts might amount to a legal defense or warrant additional
investigation. Thus, the Court concludes these conclusory allegations

do not support an ineffective assistance of counsel claim. See Ross v.

21
Estelle, 694 F.2d 1008, 1011 (5th Cir. 1983) (“a court cannot consider a
habeas petitioner's bald assertions . .. unsupported and unsupportable
by anything else contained in the record, to be of probative evidentiary
value.”).

The Court is of the opinion that counsel's investigation met an
objective standard of reasonableness, and that Movant fails to show she
was prejudiced by counsel’s conduct. Accordingly, Movant’s claims of
ineffective assistance regarding counsel’s investigation fail.

2. Failure to Interview Additional Witnesses

Movant asserts that her counsel provided constitutionally
ineffective assistance when she failed to “call witnesses [Movant] asked
her to interview,” such as Luis Feria (Senior Teller), Andy Reta (Teller),
April Rodriguez (former Senior Teller), Rosa Montanez (Codefendant’s
maid), and Ernesto Ramirez (former Asarco employee with whom
Codefendant was allegedly having an affair). Mot. 13. Because
Movant pled guilty and did not go to trial, the Court construes Movant’s
claims as alleging counsel failed to interview witnesses during an
investigation. The Court concludes that Movant’s claims fail because

counsel’s decision not to interview witnesses was objectively reasonable,

22
and Movant fails to show prejudice as a result of counsel's alleged
errors.

When assessing an ineffective assistance of counsel claim for
failing to investigate a witness, the Fifth Circuit recognizes that
“Iw]hile a lawyer's failure to investigate a witness who has been
identified as crucial may indicate an inadequate investigation, the
failure to investigate everyone whose name happens to be mentioned by
the defendant does not suggest ineffective assistance.” Gray v. Lucas,
677 F.2d 1086, 1098 n.5 (5th Cir. 1982). In addition, like for any
failure to investigate claim, Movant must show how additional
investigation “would have benefitted him.” Glinsey, 209 F.3d at 393.
For example, a Movant must show how testimony from a witness
“would have been exculpatory,” or how further investigation would
make a sentence “significantly less harsh.” United States v. Curtis,
769 F.3d 271, 276 (5th Cir. 2014); Glinsey, 209 F.3d at 393.

First, the Court concludes that counsel provided objectively
reasonable assistance in investigating witnesses. Counsel conducted
an adequate investigation by reviewing Movant’s statements to law

enforcement, documents from EPFCU, and Codefendant’s background.

23
Nothing in the record suggests that counsel failed to investigate a
crucial witness, which would demonstrate ineffective assistance. See
Gray, 677 F.2d at 1093 n.5. In addition, Movant concedes that “since
Movant had talked to the FBI, apparently [counsel] did not think there
was a reason to [interview additional witnesses].” Subs. Mot. 3. The
Court concludes that counsel’s decision not to interview witnesses was
an objectively reasonable “strategic choice[].”. Bryant, 28 F.3d at 1415.
Accordingly, the Court is of the opinion that counsel provided effective
assistance in investigating witnesses.

Furthermore, Movant fails to allege prejudice as a result of
counsel’s alleged failure to investigate witnesses. Movant argues that
additional witnesses could “verify who did loans and Certificate of
Deposits” at EPFCU, corroborate that “[Codefendant] had [Movant’s]
password and codes to log on to [Movant’s] computer,” support Movant’s
claims that the board at EPFCU had “gotten paid thr[o]u[gh] the years”
as part of the fraud, and verify that Codefendant had performed
inappropriate transactions and “taken $2,000” from an EPFCU fund.
Mot. 14-15; Subs. Mot. 3. Essentially, Movant claims that she was

prejudiced because additional witnesses could verify that Codefendant

24
and the Board of Directors at EPFCU were culpable parties involved in
Movant's case.

The Court is of the opinion that Movant fails to use credible
evidence to corroborate her claims that witnesses would testify to the
culpability of other parties. Thus, she cannot show prejudice because
her claims amount to unsupported conclusions. See Ross, 694 F.2d at
1011 (“a court cannot consider a habeas petitioner's bald assertions’).
Additionally, assuming arguendo that Movant’s allegations are credible,
the Court is of the opinion that Movant still fails to show prejudice.
Movant does not demonstrate how evidence related to other individuals’

culpability would have any direct impact on her guilt or sentence. See
Glinsey, 209 F.3d at 393 (noting that a movant must show how an
investigation “would have benefitted him.”).

Finally, Movant makes allegations related to prejudice that are
not relevant to her Motion. She asserts that witnesses could establish
that “Movant had nothing to do with Mr. Valverde and that
Codefendant was in lust with [him].” Subs. Mot. 2. Investigators
interviewed Mr. Valverde about a small number of suspicious checks

issued by EPFCU on behalf of Mr. Valverde’s laundry business. PSR

25
q 75, Sept. 16, 2016, ECF No. 100. Thus, Mr. Valverde played only a
small role in the initial investigation into Movant's fraudulent activity.
Accordingly, the Court is of the opinion that Movant's allegations
related to Mr. Valverde do not meet the bar for prejudice because Mr.
Valverde is not closely related to Movant’s case, and an investigation
into Mr. Valverde would not substantially benefit Movant. See
Glinsey, 209 F.3d at 393.

The Court concludes that counsel provided objectively reasonable
assistance in interviewing witnesses, and that Movant fails to credibly
allege that counsel’s representation prejudiced her. Therefore,
Movant's claims of ineffective assistance regarding interviewing
witnesses fail.

3. Failure to Advise Movant on Pleading Guilty and
Review the Plea Offer with Movant

Movant asserts that counsel “failed to discuss possible defenses”
when consulting with Movant about pleading guilty in the above-
captioned cause. Mot. 15. Movant also alleges counsel “failed to go
thr[o]u[gh] the plea agreement” with Movant, and gave her “less than
24 hours to go over the [Government’s plea offer]” and “sign and return

[it] without any help.” Mot. 15. However, the Court is of the opinion
26
that counsel provided an objectively reasonable level of assistance
related to Movant’s plea and the Government’s plea offer, and that
Movant fails to allege how she was prejudiced by her counsel’s
assistance. Therefore, Movant’s claims fail.

The objective “standard of attorney competence” applies to
counsel’s assistance in entering a guilty plea. Hull v. Lockhart, 474
U.S. 52, 58 (1985). Counsel must also inform a client about the
relevant consequences of a plea. See Padilla v. Kentucky, 559 U.S. 356,
371 (2010) (“It is quintessentially the duty of counsel to provide her
client with available advice about an issue like deportation.”).
Regarding plea offers, “defense counsel has the duty to communicate
formal offers from the prosecution to accept a plea on terms and
conditions that may be favorable to the accused.” Missouri v. Frye, 566
U.S. 184, 145 (2012).

In order to establish prejudice as to ineffective assistance in
entering a guilty plea, a movant must demonstrate “there is a
reasonable probability that, but for counsel’s errors, [the defendant]
would not have pleaded guilty and would have insisted on going to

trial.” Hill, 474 U.S. at 59. A movant must then show that going to

27
trial objectively would have given them a “reasonable chance of
obtaining a more favorable result.” United States v. Batamula, 823
F.3d 237, 240 (5th Cir. 2016).

In order to establish prejudice when a movant alleges they would
have accepted a plea offer but for the advice of counsel, a movant must
show a reasonable probability that: (1) “the plea offer would have been
presented to the court (i.e., that the defendant would have accepted the
plea and the prosecution would not have withdrawn it in light of
intervening circumstances)”; (2) “the court would have accepted its
terms”; and (8) “the conviction or sentence, or both, under the offer’s
terms would have been less severe than under the judgment and
sentence that in fact were imposed.” Lafler v. Cooper, 566 U.S. 156,
164 (2012).

First, the Court is of the opinion that counsel provided an
objectively reasonable level of assistance in advising Movant on
entering a guilty plea to the eleven counts of the Indictment. The
evidence Movant herself submitted demonstrates that counsel advised
Movant on her options as to pleading guilty, accepting the government’s

plea offer, or going to trial. Counsel not only e-mailed Movant about

28
these options on May 23, 2016, prior to the Court’s plea hearing, but
also indicated in the same e-mail that she discussed these options with
Movant prior to May 23, 2016. In addition, Movant affirmatively
indicated at the plea hearing that she had communicated with counsel
about the charges, was satisfied with her counsel’s representation, and
had discussed defenses to the charges with counsel. Accordingly, the
Court concludes that counsel provided objectively reasonable assistance
in advising Movant on entering her plea.

The Court is also of the opinion that counsel provided reasonably
effective assistance in advising Movant about the Government’s plea
offer. Counsel discussed the plea offer and its consequences with
Movant, writing in an e-mail that “based on the amount of loss the
government suggests in its plea, your guideline range could be as high
as 135-168 months.” Subs. Mot. Ex. 2A—-1. Movant also made
detailed notes on her own personal copy of the plea offer. The notes
indicate that Movant read and comprehended the plea offer, and had
sufficient time to review it. Thus, the Court concludes that counsel’s
assistance related to the plea offer was objectively reasonable.

Furthermore, the Court determines that Movant cannot show she

29
was prejudiced by ineffective assistance in entering a guilty plea.
Movant alleges that counsel failed to discuss possible defenses with her
prior to entering a guilty plea. However, Movant does not show with
specificity how a discussion with counsel about these unspecified
defenses would have led Movant not to enter a guilty plea, and instead
“obtain[] a more favorable result” at trial. Batamula, 823 F.3d at 240.
Therefore, Movant fails to show prejudice as to entering a guilty plea.

Similarly, Movant fails to show prejudice due to ineffective:
assistance related to the Government's plea offer. Movant asserts that
but for her counsel’s alleged ineffective assistance, she “would have
agreed to the one Count [in the plea].” Subs. Mot. 2. Because the
Government’s plea offer only required Movant to plead guilty to one,
rather than eleven, counts of the Indictment, the Court is of the opinion
that there is a reasonable probability that by accepting the plea offer
Movant would have obtained a sentence which “would have been less
severe than [the one] imposed.” Lafler, 566 U.S. at 164.

However, Movant has not made a showing that but for counsel’s
ineffective assistance, the plea offer would have been “presented to the

Court,” or that the Court would have “accepted its terms.” Id.

30
Movant signed her copy of the Government’s plea offer, but did not
provide evidence to show at what time she signed it or whether she
submitted it, undermining her claim that she intended to accept the
plea offer and present it to the Court. Movant also provided no
evidence to demonstrate that the Government was still offering the plea
at the time of the plea hearing. Thus, Movant cannot show by a
reasonable probability that the plea offer would have been presented to |
and accepted by the Court. Asa result, the Court concludes that
Movant was not prejudiced by counsel’s assistance with the plea offer.
Movant fails to show that counsel provided objectively ineffective
assistance in advising her on entering a plea or failing to accept the
Government’s plea offer. Movant also fails to show she was prejudiced
as aresult of the same. Accordingly, the Court is of the opinion that
Movant's ineffective assistance claims related to her plea and the
Government’s plea offer fail.
4. Failure to Properly Review the PSR with Movant,
Make Objections to the PSR, and Introduce Additional
Evidence Before Sentencing

Movant asserts that counsel provided ineffective assistance in

sentencing because she “never went thr[o]u[gh] the PSR with

31
[Movant],” failed to spend more than fifteen minutes reviewing the PSR
with Movant, and deprived Movant of an opportunity to make objections
tothe PSR. Mot. 15. Movant also alleges that counsel provided
ineffective assistance by failing to dispute particular facts in the PSR
relevant to her sentence, such as the amount of loss attributable to her
conduct. Mot. 18-19. Furthermore, Movant alleges that the figures |
she provided to FBI agents regarding payments to the Board of |
Directors should have been introduced at the Court’s evidentiary
hearing. Mot. 14. However, the Court is of the opinion that Movant
provided objectively reasonable assistance related to the PSR and
evidentiary hearing, and that Movant fails to show prejudice.

In the context of ineffective assistance of counsel claims related to
sentencing, the Fifth Circuit has held that “Counsel is required to
research facts and law and raise meritorious arguments based on
controlling precedent ... but the law of this circuit is clear that counsel
need not anticipate changes in the law or raise meritless objections.”
United States v. Fields, 565 F.3d 290, 296 (5th Cir. 2009). When
considering whether a Movant has been prejudiced by an attorney’s

assistance during sentencing, “any amount of actual jail time has Sixth

32
Amendment significance.” Glover v. United States, 531 U.S. 198, 203
(2001).

The Court is of the opinion that counsel provided objectively
reasonable assistance in reviewing the PSR with Movant. Movant
stated at the Court’s sentencing hearing that she had sufficient time to
review the Court’s revised PSR and discuss it with counsel,
contradicting the claims in her Motion. Furthermore, because Movant
had the opportunity to view the PSR prior to sentencing, the Court
concludes that Counsel did not deprive Movant of the opportunity to
raise additional objections to the PSR.

In addition, the Court is of the opinion that counsel provided
objectively reasonable assistance in making objections to the PSR.
Counsel made objections to the number of victims, the use of an
authentication feature, and, contrary to Movant’s assertions, the
amount of loss. Thus, the Court concludes that counsel provided an
objectively reasonable level of assistance in making these pertinent
objections.

Furthermore, the Court determines that counsel was not required

to introduce irrelevant evidence prior to sentencing. Movant alleges

33
that counsel should have introduced evidence about payments to the
Board of Directors at the Court’s evidentiary hearing. However, the
Court is of the opinion that these “questionable payments,” noted in the
PSR, do not relate to Movant’s sentence or the amount of loss
determined at the Court’s evidentiary hearing. PSR J 24, Sept. 16,
2016, ECF No. 100. Accordingly, the Court concludes that it should
not hold counsel responsible for failing to pursue a meritless legal
strategy. See Fields, 565 F.3d at 296 (holding that counsel did not
provide ineffective assistance when they failed to make an objection
based on an overturned panel opinion).

Finally, the Court is of the opinion that Movant fails to show
prejudice. Movant makes no showing as to how further review of her
PSR with counsel would have led to an additional objection resulting in
a reduced sentence. Movant also does not show how additional
objections to the amount of loss would result in a different calculation of
the amount of loss by the Court.4 Lastly, Movant makes no showing as

to how introducing evidence related to payments to the Board, already

 

4 The Court notes that the Fifth Circuit denied an appeal related to

counsel’s objection to the amount of loss, providing further evidence

that additional objections to the amount of loss would not result in a
reduction of Movant’s sentence.

34

 
noted in the PSR, would alter Movant’s sentence. Accordingly, the
Court determines that Movant does not properly allege prejudice.

Considering that Movant fails to show objectively ineffective
assistance or prejudice related to sentencing, the Court is of the opinion
that Movant’s claims fail.

5. Appellate Counsel’s Failure to Timely Notify Movant of
the Filing Deadline for a Panel Rehearing

Movant asserts that appellate counsel provided constitutionally
ineffective assistance when he “failed to inform [Movant] of the day the
appeal was denied, therefore not giving her the opportunity again of the
fourteen days to object on the Appeal Affirmed decision.” Mot. 16.
The Court infers that Movant claims appellate counsel failed to inform
Movant of the deadline to file for a panel rehearing of the Court of
Appeals’ judgment, pursuant to Rule 40 of the Federal Rules of
Appellate Procedure. Movant also alleges that appellate counsel
“excused himself as [Movant's] attorney, too late for [Movant] to
exercise the right to file Pro Se on the appeals objection,” blocking
Movant from making her own motion for a panel rehearing. Id.
However, the Court is of the opinion that Movant's claims fail because

they are procedurally barred.

35
The Fifth Circuit has held that “a criminal defendant is
constitutionally entitled to the effective assistance of counsel on direct
appeal as of right.” Styron v. Johnson, 262 F.3d 438, 450 (5th Cir.
2001). However, “a criminal defendant has no constitutional right to
counsel on matters related to filing a motion for rehearing following the
disposition of his case on direct appeal.” Jackson v. Johnson, 217 F.3d
360, 365 (5th Cir. 2000) (holding limited on other grounds). For
appeals included within a constitutional guarantee of effective
assistance of counsel, Courts apply the two-pronged Strickland
standard. Styron, 262 F.3d at 450. Counsel must “consult with the ©
defendant about an appeal when there is reason to think either (1) that
a rational defendant would want to appeal (for example, because there
are nonfrivolous grounds for appeal), or (2) that this particular
defendant reasonably demonstrated to counsel that he was interested in
appealing.” Roe v. Flores-Ortega, 528 U.S. 470, 480 (2000); see United
States v. Bejarano, 751 F.3d 280, 285 (5th Cir. 2014) (quoting Flores-
Ortega).

Movant’s claims fail because there is no constitutional right to

counsel for a panel rehearing. Movant argues that appellate counsel

36
failed to timely notify her about the denial of her appeal, precluding her
from filing for a panel rehearing. However, the constitutional right to
effective assistance of counsel ended at the time the Fifth Circuit
entered its judgment, and there is no constitutional right to counsel
during a panel rehearing. See Jackson, 217 F.3d at 365 (“Rehearing at
that point is by no means an appeal of right.”). Accordingly, Movant
cannot make a claim for ineffective assistance against appellate counsel
associated with a petition for rehearing. See id. at 364 (“[Petitioner]
cannot have received constitutionally deficient counsel on his motion for
rehearing ... if he had no constitutional right to counsel for purposes of
filing a rehearing motion.”).5

Even assuming arguendo that there is a constitutional right to
effective assistance of counsel for a panel rehearing, the Court is of the

opinion that appellate counsel provided effective assistance despite not

 

5 The Court is mindful that Jackson applies to a panel rehearing in
state court, and that other circuits have come to different conclusions on
this issue. See Taylor v. United States, 822 F.3d 84, 93 (2d Cir. 2016)
(concluding that a “mandate may be recalled when a defendant acts
with diligence and offers proof that his CJA counsel failed to provide
assistance filing a non-frivolous petition for rehearing or rehearing en
banc...”). Therefore, the Court considers below the possibility that a
constitutional right to effective assistance of counsel applies to a panel

rehearing.
37
notifying Movant of the deadline to file a motion for the panel
rehearing. First, there is no evidence that a rational defendant would
have wanted to file a motion for panel rehearing in the above-captioned
cause. A panel rehearing requires a petitioner to plead “each point of
law or fact that the petitioner believes the court has overlooked or
misapprehended.” Fed. R. App. P. 40(a)(2). Here, Movant does not
make any non-frivolous showing that the Fifth Circuit misapprehended
law or fact in its judgment in the above-captioned cause. Thus,
appellate counsel provided effective assistance because there were no
apparent grounds for filing a motion for a panel rehearing.

Similarly, appellate counsel provided objectively reasonable
assistance because he did not disregard specific instructions from the
Movant to file a motion for a panel rehearing. On November 28, 2017,
Movant requested the PSR from appellate counsel, indicating she
wished to make objections to the PSR, and on December 4, 2017,
Movant requested that appellate counsel verify that the Fifth Circuit
had issued a judgment in the cause. However, Movant did not mention
a panel rehearing to appellate counsel until December 8, 2017, after the

fourteen-day deadline for filing a motion for a panel rehearing had

38
already elapsed. Accordingly, in the absence of a timely request from
Movant for a panel rehearing, the Court determines appellate counsel
provided reasonably effective assistance related to the appeal.

Furthermore, appellate counsel provided effective assistance.
because he did not block Movant from filing a motion for rehearing.
Contrary to Movant’s assertion, the Fifth Circuit did not deny Movant’s
petition for rehearing because appellate counsel failed to withdraw from
the case. Rather, pursuant to Rule 40 of the Federal Rules of
Appellate Procedure, Movant failed to file a petition for a panel
rehearing within fourteen days after entry of judgment. See Fed. R.
App. P. 40(a)(1) «[A] petition for panel rehearing may be filed within 14
days after entry of judgment.”). Thus, appellate counsel did not
provide ineffective assistance by failing to timely withdraw.

Lastly, Movant fails to show she was prejudiced by appellate
counsel’s conduct. Movant missed the filing deadline for a petition for
panel rehearing when she knew that the Fifth Circuit had issued a
judgment in the above-captioned cause on November 22, 2017, as
demonstrated in her e-mail to legal consultant Jeremy Gordon.

Therefore, the Court is of the opinion that even if appellate counsel

39
notified Movant of the Fifth Circuit’s judgment and the filing deadline
for a panel rehearing, it is unclear whether Movant would have
successfully used that information to make a timely pro se filing.
Furthermore, Movant alleges no meritorious argument as to how a
panel rehearing would have benefited the outcome of her case.
Accordingly, the Court concludes that Movant’s claims that appellate
counsel provided ineffective assistance fail.

The Court is of the opinion that Movant's claims fail because there
is no constitutional guarantee of effective assistance of counsel for a
panel rehearing. In addition, appellate counsel provided reasonably
effective assistance during the appeal, and Movant fails to show
prejudice.

B. Prosecutorial Misconduct

Movant challenges her sentence by alleging prosecutorial
misconduct. She asserts that “Movant's PSR has several false
statements from the Prosecution,” that the “Prosecutor erred in the

testimony that [Movant] signed on loans,”® and that the “Prosecution

 

6 The Court interprets Movant’s claim about “loans” as disputing the

statements in the PSR which describe how Movant signed various share

certificates and checks. PSR 4§ 27-29, Sept. 16, 2016, ECF No. 100.
40
lied about NCUA asking Board of Directors to fire [Movant] in 2011.”
Subs. Mot. 2; Mot. 18-19. Movant also alleges that prosecutors failed
“to disclose material favorable to the [Movant],” such as “the total
amount of the $3.6 million dollars that were in Undivided Earnings
posted ad fee income,” or “that the Credit union was a ‘Low Income
Credit Union’ and positively unable to have [an authentication]
enhancement feature.” Mot. 18, 20. The Court is of the opinion that
Movant’s prosecutorial misconduct claims fail because Movant fails to
show cause and prejudice for raising these claims through collateral
review, and the prosecution’s alleged false statements come from
Movant's PSR.

First, Movant’s prosecutorial misconduct claims are barred
because Movant cannot show cause and prejudice. On direct appeal
before the Fifth Circuit, Movant raised issues regarding sentencing
enhancements, but did not raise prosecutorial misconduct claims.
Accordingly, Movant must show cause and prejudice in order to obtain
collateral review of prosecutorial misconduct claims here. See
Massaro, 588 U.S. at 504 (“[C]laims not raised on direct appeal may not

be raised on collateral review unless the petitioner shows cause and

4]
prejudice.”). After reviewing Movant's claims, the Court is of the
opinion that Movant does not show cause as to why she failed to raise
prosecutorial misconduct claims before the Court or on appeal.
Moreover, Movant fails to show how she was prejudiced by the alleged
prosecutorial misconduct, because she does not specify how preventing
prosecutors from making the alleged false statements or failing to
disclose evidence would have altered the outcome of her case.
Accordingly, Movant's prosecutorial misconduct claims are barred.
Second, the Court notes that Movant’s prosecutorial misconduct
claims fail because they are largely based on statements drawn directly
from Movant's PSR. The Fifth Circuit has held that “[i]f information is
presented to the sentencing judge with which the defendant would take
issue, the defendant bears the burden of demonstrating that the
information cannot be relied upon because it is materially untrue,
inaccurate or unreliable.” United States v. Angulo, 927 F.2d 202, 205
(5th Cir. 1991). To show that information cannot be relied upon, a
defendant must present adequate rebuttal evidence. See United States
v. Puig-Infante, 19 F.3d 929, 948 (5th Cir. 1994) (“[T]he court can adopt

facts contained in a PSR without inquiry, if those facts had an adequate

42
evidentiary basis and the defendant does not present rebuttal
evidence.”).

Movant’s claims of prosecutorial misconduct fail because the
prosecutor was entitled to rely on the PSR adopted by the Court.
Movant had a fair opportunity to present rebuttal evidence to the PSR
by motion and during the Court’s evidentiary and sentencing hearings.
Movant and her counsel did present such evidence and objections,
resulting in several revisions of the PSR. However, Movant failed to
present rebuttal evidence to facts in the PSR relied on by the.
prosecution, such as that Movant signed bank documents or that the
Board recommended firing Movant.? Accordingly, the Court is of the
opinion that the Prosecution was entitled to reference these facts
adopted by the Court, and Movant may not raise prosecutorial
misconduct claims based on these facts.

Movant fails to show cause and prejudice as to her prosecutorial
misconduct claims, and does not meet her burden of presenting

adequate rebuttal evidence to challenge the prosecution’s statements

 

7 The PSR details Movant signing various share certificates and checks,
and indicates that “The EPFCU Board terminated Hernandez.”
PSR Ff 27-29, 31, Sept. 16, 2016, ECF No. 100.

43
referencing Movant's PSR. Accordingly, the Court is of the opinion
that Movant’s prosecutorial misconduct claims fail.

C. New Evidence

Movant presents alleged “new evidence” which she claims
supports a conclusion that her Codefendant “committed the fraud.”
Mot. Ex. C, at 3. Specifically, Movant states that an inmate who met
Codefendant “realized it was [Codefendant] who had committed the
fraud.” Id. Movant also makes allegations that “in Co-[D]Jefendant’s
testimony to Mr. Murray the FBI Agent, she said several lies to the
agent.” Mot. 15. The Court is of the opinion that Movant’s claims are
barred on collateral review because Movant fails to allege a violation of
a constitutional right, or a fundamental defect in prior proceedings
which would allow review of non-constitutional issues.

Movant’s claims related to new evidence fail because they are non-
constitutional claims which Movant cannot raise on collateral review.
Whether Codefendant committed the fraud or lied is an issue of fact
related to the merits of the original case before the Court. Movant had
an opportunity to raise these issue before the Court, but did not when

she pleaded guilty to each of the eleven counts in the Indictment.

44
Movant also failed to raise any issue related to her Codefendant on
appeal. Accordingly, the Court is of the opinion that it cannot review
Movant’s new evidence within the narrow range of claims available
pursuant to 28 U.S.C. § 2255, because it presents a non-constitutional
issue which Movant failed to raise on her first direct appeal. See
Vaughn, 955 F.2d at 368 (“Nonconstitutional claims that could have
been raised on direct appeal, but were not, may not be asserted in a
collateral proceeding.”).

Even assuming arguendo that Movant might qualify for an
exception to the rule that a Movant may only obtain collateral review of
constitutional claims, Movant's claims here still fail because she does
not allege a fundamental defect in the Court’s proceedings. For non-
constitutional claims which cannot be raised on direct appeal, a Movant
may obtain collateral review by alleging “a fundamental defect which
inherently results in a complete miscarriage of justice.” Davis v.
United States, 417 U.S. 333, 346 (1974). The Court concludes that
Movant makes no such showing, as she offers no tangible facts to
substantiate her claims about Codefendant. Accordingly, Movant’s

claims related to new evidence fail.

45
IV. EVIDENTIARY HEARING

Movant requests an “evidentiary hearing,” or in the alternative for
alleged inaccuracies in the PSR, “to be shown in court.” Reply 5. The
Court is of the opinion that because Movant’s Motion is not meritorious,
the Court will not hold a hearing.

The Fifth Circuit has held that “Section 2255 requires a hearing
unless the motion, files, and record of the case conclusively show that no
relief is appropriate.” United States v. Santora, 711 F.2d 41, 42 (5th
Cir. 1983). Here, the Court has examined Movant's claims for
ineffective assistance of counsel and prosecutorial misconduct, as well
as Movant’s presentation of new evidence. The Court has conclusively
- determined from the motions, files and records that Movant’s ineffective
assistance of counsel claims do not have merit, and her prosecutorial
misconduct and new evidence claims are barred. Accordingly, the
Court determines that it will not hold an evidentiary hearing. See id.
(“Finding the complaint devoid of factual or legal merit . . . no hearing is
necessary.”).

V. CERTIFICATE OF APPEALABILITY

“A certificate of appealability may issue ... only if the applicant

46
has made a substantial showing of the denial of a constitutional right.”
28 U.S.C. § 2253(c)(2). -In cases where a district court rejects a
movant’s constitutional claims on the merits, the movant “must
demonstrate that reasonable jurists would find the district court’s
assessment of the constitutional claims debatable or wrong.” Slack v.
McDaniel, 529 U.S. 473, 484 (2000); see also United States v. Jones, 287
F.3d 325, 329 (5th Cir. 2002) (applying Slack to a certificate of
appealability determination in the context of § 2255 proceedings). To
warrant a certificate as to claims that a district court rejects solely on
procedural grounds, the movant must show both that “jurists of reason
would find it debatable whether the motion states a valid claim of the
denial of a constitutional right and that jurists of reason would find it
debatable whether the district court was correct in its procedural
ruling.” Slack, 529 U.S. at 484.

Here, Movant’s § 2255 Motion fails because she has not identified
a meritorious violation of her constitutional rights or alleged an injury
that would, if condoned, result in a complete miscarriage of justice.
Additionally, reasonable jurists could not debate the Court’s reasoning

for the denial of Movant's claims. Miller El v. Cockrell, 587 U.S. 322,

47
327 (2003) (citing Slack, 529 U.S. at 484). Thus, the Court will not
issue a certificate of appealability.
VI. CONCLUSION

Accordingly, IT IS ORDERED that Movant Maria Guadalupe
Hernandez’s pro se “Motion Under 28 U.S.C. § 2255 to Vacate, Set
Aside, or Correct Sentence by a Person in Federal Custody” (ECF No.
246) is DENIED, and her civil cause is DISMISSED WITH
PREJUDICE.

IT IS FURTHER ORDERED that all pending motions in this
cause, if any, are DENIED AS MOOT.

IT IS FURTHER ORDERED that Movant Maria Guadalupe
Hernandez is DENIED a CERTIFICATE OF APPEALABILITY.

IT IS FINALLY ORDERED that the Clerk shall CLOSE this

case.

 

   
  

UNITED STATE ARI CT JUDGE

48

 
